Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145091                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 145091
                                                                   COA: 293629
                                                                   Kalamazoo CC: 2008-001640-FH
  JEFFREY PAUL GIOGLIO,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 20, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the maximum sentences imposed by the
  Kalamazoo Circuit Court, and we REMAND this case to the trial court for resentencing.
  The court failed to recognize that it had discretion to set the maximum sentences under
  MCL 769.10. See People v Bonilla-Machado, 489 Mich 412 (2011); People v Turski,
  436 Mich 878 (1990). In all other respects, leave to appeal is DENIED, because we are
  not persuaded that the remaining question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 4, 2012                     _________________________________________
           p0927                                                              Clerk